Citation Nr: 1602388	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-48 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for depressive disorder (an acquired psychiatric disorder).

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for lumbar myositis with bulging disc and lumbar spondylosis and degenerative joint disease by MRI (a back disability).

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for left knee status post lateral meniscus repair and chronic synovitis (a left knee disability).

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee status post arthroscopy with partial meniscectomy with degenerative joint disease (a right knee disability).

5.  Entitlement to service connection for radiculopathy of the left lower extremity as secondary to service-connected back disability.

6.  Entitlement to service connection for neuropathy/radiculopathy of the left upper extremity as secondary to service-connected back disability.

7.  Entitlement to service connection for neuropathy/radiculopathy of the right upper extremity as secondary to service-connected back disability.

8.  Entitlement to service connection for a right ankle disability as secondary to service-connected back disability.

9.  Entitlement to service connection for a left ankle disability as secondary to service-connected back disability.

10.  Entitlement to service connection for a right shoulder disability as secondary to service-connected back disability.

11.  Entitlement to service connection for a cervical spine disability as secondary to service-connected back disability.

12.  Entitlement to service connection for a right hip disability as secondary to service-connected back disability.

13.  Entitlement to service connection for a left hip disability as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1983 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this claim is currently with the RO in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the December 2010 Substantive Appeal, the Veteran requested a hearing unless new VA examinations were scheduled; he did not specify the type of hearing requested.  In a May 2011 correspondence, the Veteran withdrew the request for a hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).

The issues of increased ratings for depressive disorder, a back disability, and a bilateral knee disability, and service connection for left lower extremity radiculopathy, bilateral upper extremity neuropathy/radiculopathy, and bilateral ankle, right shoulder, and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have, nor has he had at any time proximate to, or during the course of this appeal, a current diagnosis of a bilateral hip disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims of service connection for the right and left hip prior to initial adjudication in January 2010.  An October 2009 letter explained the evidence necessary to substantiate the claims, including on a secondary basis, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The October 2009 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, a VA examination report, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. §  5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the electronic file) in October 2009.  The Board finds that the VA examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues adjudicated below.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered an opinion with supporting rationale as to the service connection claims.

While the claims of service connection for left lower extremity radiculopathy, bilateral upper extremity neuropathy/radiculopathy, and bilateral ankle, right shoulder, and cervical spine disabilities are being remanded below, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex diagnostic and causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  As to the service connection issues adjudicated herein, the opinion, as a whole, considers all the pertinent evidence of record, to include the statements of the Veteran, and the VA examiner provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of a right hip disability and a left hip disability has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeals.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is not currently diagnosed with any bilateral hip disability.  Because the Veteran has no diagnosed right or left hip disability, it necessarily follows that there is no "chronic disease" under 38 C.F.R. § 3.309(a) for which the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service would be applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Bilateral Hip Disability

The Veteran contends that he has problems with both hips, particularly pain.  He has asserted that the symptoms are attributable to the service-connected back disability and seeks service connection on this (secondary) basis.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current bilateral hip disability.  During the October 2009 VA examination, the Veteran reported that, one day, he woke up with bilateral hip pain.  The Veteran also indicated that the pain is worst during ambulation and that he has pain all the time.  

Upon physical examination in October 2009, the evidence demonstrated instability, pain, stiffness, crepitus, and tenderness of the hips, bilaterally.  There was no deformity, giving way, weakness, or incoordination.  Both hips had full range of motion with pain with no additional limitations after repetition.  Radiology results revealed normal bony mineralization of the pelvis and upper femora.  The hip joint spaces were normally preserved and there was no radiographic evidence of soft tissue abnormalities.  The impression was no radiographic evidence of abnormalities at the hip joints.  Given these results, the VA examiner opined that there is no pathology found clinically and by radiological imaging at the bilateral hip.  

Private and VA treatment records are also absent for a diagnosis of a bilateral hip disability.  Particularly, in a May 2013 private medical report, Dr. L.F.C. noted the Veteran's complaints of low back pain, hip pain, and leg numbness and weakness.  Upon, magnetic resonance imaging (MRI), electromyography (EMG), and nerve conduction velocity (NCV) testing, no bilateral hip disability was diagnosed.  Here, while the Veteran has competently and credibly complained of right and left hip pain, there is no current bilateral hip "disability."  See Sanchez- Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001)

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Although the Veteran has at least implicitly asserted that he experiences symptoms that are attributable to diagnoses of a right hip disability and a left hip disability, he is a lay person and, under the facts of this case, does not have the requisite medical expertise to diagnose a bilateral hip disability, or render an opinion as to the etiology of such symptoms claimed to be these.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the musculoskeletal system is complex and often involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  Consequently, the Veteran's purported opinions relating the reported right and left hip pain to a diagnosis of a bilateral hip disability are of no probative value. 

In this case, the weight of the evidence is against finding a bilateral hip disability at any point during the claim period, including prior to the filing of the claims for service connection.  For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have currently diagnosed right or left hip disabilities.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the appeals must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hip disability as secondary to service-connected back disability is denied.

Service connection for a left hip disability as secondary to service-connected back disability is denied.


REMAND

Increased Rating for Depressive Disorder

The record indicates that there are outstanding private psychiatric treatment records.  In a letter dated in May 2009, the Veteran's private treating physician, Dr. N.O., indicated that the Veteran is being treated for recurrent major depression and has had two previous psychiatric hospitalizations and constant psychiatric evaluation and medications.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private psychiatric treatment from Dr. N.O., and those records should be requested.  An appropriate time should be allowed for the provider to respond and all responses should be associated with the electronic file, to include any private treatment records obtained.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2015).

Increased Ratings for Back, Left Knee, and Right Knee, and Service Connection for Left Lower Extremity Radiculopathy and Bilateral Upper Extremity Neuropathy/Radiculopathy

In January 2014, prior to the certification of the appeal to the Board in March 2015, the Veteran underwent a VA examination of the back and knees.  The January 2014 VA examination report is located in the Veteran's file on Virtual VA.  The evidence is relevant and non-duplicative to the increased rating questions, as well as to the question of service connection for left lower extremity radiculopathy and bilateral upper extremity neuropathy/radiculopathy.

Although the RO subsequently issued a November 2014 Supplemental Statement of the Case (SSOC), the RO did not indicate in the SSOC that they had received or reviewed the January 2014 VA examination in making the SSOC adjudication.  The SSOC notes that VA treatment records, from December 14, 2009 through October 31, 2014, were reviewed; however, the January 2014 VA examination was not listed or mentioned in the either the Evidence or Reasons and Bases sections of the SSOC.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2014) contemplates that all evidence will first be reviewed at the level of the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or an SSOC, it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2015).  Further, when evidence is incorporated into the claims file prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  In short, although the Board had jurisdiction to determine what action is required with respect to additional evidence submitted after the transfer of the claims file to the Board, the Board did not have such jurisdiction regarding evidence added to the claims file prior to said transfer.  See 38 C.F.R. §§ 19.37(a), (b).  For these reasons, the appeals of increased ratings for back, left knee, and right knee disabilities, and service connection for left lower extremity radiculopathy and bilateral upper extremity neuropathy/radiculopathy must be remanded for appropriate action so that the above-noted evidence is appropriately addressed with an SSOC.

There may also be outstanding private treatment records pertaining to the back, knees, and radiculopathy from Dr. N.O. as indicated in the May 2009 correspondence.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private treatment from Dr. N.O., and those records should be requested.  An appropriate time should be allowed for the provider to respond and all responses should be associated with the electronic file, to include any private treatment records obtained.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2015).

Service Connection for Left Lower Extremity Radiculopathy, Bilateral Upper Extremity Neuropathy/Radiculopathy, Right Ankle, Left Ankle, Right Shoulder, 
and Cervical Spine

The Veteran contends that the left lower extremity radiculopathy, bilateral upper extremity neuropathy/radiculopathy, and bilateral ankle, right shoulder, and cervical spine disabilities are secondary to the service-connected back disability.  See October 2009 Claim.  Here, the Board first notes that the Veteran has been diagnosed with disabilities of left lower extremity radiculopathy, bilateral upper extremity neuropathy/radiculopathy, the bilateral ankle, the right shoulder, and the cervical spine.  See October 2009 VA Examination; see also May 13, 2013 Private Medical Report.

The Veteran was afforded a VA examination in October 2009.  The VA examiner opined that the bilateral ankle disability, right shoulder disability, and cervical spine disability are not caused by or a result of the service-connected back disability.  The terms "caused by" and "a result of" do not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  The Court has held that it is not clear that a medical opinion stating that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310.  Such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  

Similarly, in a December 2009 VA peripheral nerves examination, while the VA examiner concluded that, clinically, there was no evidence of neuropathy, the VA examiner opined that there is no causal relationship since neuropathies are usually of metabolic etiology.  Again, the VA examiner did not address the question of aggravation of the claimed neuropathies by the service-connected back disability.  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the left lower extremity radiculopathy, bilateral upper extremity neuropathy/radiculopathy, and bilateral ankle, right shoulder, and cervical spine disabilities.

Accordingly, the issues of increased ratings for depressive disorder, a back disability, and a bilateral knee disability, and service connection for left lower extremity radiculopathy, bilateral upper extremity neuropathy/radiculopathy, and bilateral ankle, right shoulder, and cervical spine disabilities are REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for private records from Dr. N.O., where he received private treatment for the back, knees, radiculopathy, and depression.  See May 29, 2009 Letter from Dr. N.O.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.

2. Make at least two requests to any custodian of private records (Dr. N.O.) in an effort to obtain records of private treatment, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2015).

3. Any negative responses should be properly documented in the record.  Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the private treatment records are unavailable.

4. Other than the medical professionals who conducted the October and December 2009 VA examinations, request that a physician review the electronic file and provide an addendum medical opinion.  A physician with expertise in orthopedic surgery is preferred, but not required.  The relevant documents in the electronic file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current left lower extremity radiculopathy is caused by the service-connected back disability?

b) If not caused by the service-connected back disability, is it at least as likely as not (50 percent probability or greater) that the left lower extremity radiculopathy is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected back disability?  If the VA examiner opines that the left lower extremity radiculopathy is aggravated by the service-connected back disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

c) Is it at least as likely as not (50 percent probability or greater) that the current bilateral upper extremity radiculopathy is caused by the service-connected back disability?

d) If not caused by the service-connected back disability, is it at least as likely as not (50 percent probability or greater) that the bilateral upper extremity radiculopathy is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected back disability?  If the VA examiner opines that the bilateral upper extremity radiculopathy is aggravated by the service-connected back disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

e) Is it at least as likely as not (50 percent probability or greater) that the current bilateral ankle disability is caused by the service-connected back disability?

f) If not caused by the service-connected back disability, is it at least as likely as not (50 percent probability or greater) that the bilateral ankle disability is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected back disability?  If the VA examiner opines that the bilateral ankle disability is aggravated by the service-connected back disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

g) Is it at least as likely as not (50 percent probability or greater) that the current right shoulder disability is caused by the service-connected back disability?

h) If not caused by the service-connected back disability, is it at least as likely as not (50 percent probability or greater) that the right shoulder disability is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected back disability?  If the VA examiner opines that the right shoulder disability is aggravated by the service-connected back disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

i) Is it at least as likely as not (50 percent probability or greater) that the current cervical spine disability is caused by the service-connected back disability?

j) If not caused by the service-connected back disability, is it at least as likely as not (50 percent probability or greater) that the cervical spine disability is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected back disability?  If the VA examiner opines that the cervical spine disability is aggravated by the service-connected back disability, he/she should indicate the degree of disability before aggravation and the current degree of disability.

In rendering the opinions requested in paragraphs 
a) through j), the VA examiner should assume, as fact, that the Veteran has current diagnoses of bilateral lumbar radiculopathy, bilateral cervical radiculopathy, ossification of the right ankle, calcaneal spurs of the bilateral ankle, right shoulder impingement syndrome, and developmental fusion, intervertebral osteochondrosis, muscle spasm, and degenerative disc disease of the cervical spine.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

5. After completion of the above and any additional development deemed necessary, readjudicate the issues of increased ratings for depressive disorder, a back disability, a left knee disability, and a right knee disability, and service connection for left lower extremity radiculopathy, bilateral upper extremity neuropathy/radiculopathy, and bilateral ankle, right shoulder, and cervical spine disabilities in light of all the evidence of record.  In this regard, also review the January 29, 2014 VA examination of the spine and knees.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


